165 Ga. App. 752 (1983)
302 S.E.2d 616
UNIVERSAL SCIENTIFIC, INC.
v.
WOLF.
65316.
Court of Appeals of Georgia.
Decided March 11, 1983.
Paul R. Astin, for appellee.
SHULMAN, Chief Judge.
This is an action on an open account. The trial court struck appellant's "answer and counterclaim" and entered judgment in favor of appellee for the amount requested in the complaint. Appellant enumerates as error the grant of appellee's motion to strike and the entry of judgment in favor of appellee.
1. The basis of the trial court's decision to strike appellee's "answer and counterclaim" was OCGA § 15-19-51 (Code Ann. § 9-402), which deals with the unlawful practice of law. Appellant, through its president, filed its answer pro se, and the trial court evidently viewed that action as the unauthorized practice of law. However, this issue was specifically addressed in Knickerbocker Tax Systems v. Texaco, 130 Ga. App. 383 (1) (203 SE2d 290), wherein this court held that a corporation could answer a lawsuit on its own behalf through its chairman. Consequently, the trial court erred in striking *753 appellant's "answer and counterclaim" on that basis.
2. Appellee asserts that we must, nevertheless, affirm the trial court's judgment because the appellant's answer was allegedly legally insufficient, and appellant allegedly failed to answer the call of the case for trial. However, "[t]he trial court has clearly indicated its ruling, which granted [appellee's] motion [to strike], was predicated on the erroneous conclusion of law that [OCGA § 15-19-51 (Code Ann. § 9-402)] was controlling; therefore, the principle that a judgment correct for any reason will be affirmed is inapplicable here." Azar-Beard & Assoc. v. Wallace, 146 Ga. App. 671 (4) (247 SE2d 154). As in Azar-Beard, our decision serves only to reverse the grant of appellee's motion to strike and the entry of judgment in favor of appellee, and intimates no opinion on our part as to the legal sufficiency of appellant's answer.
Judgment reversed. McMurray, P. J., and Birdsong, J., concur.